Citation Nr: 1535846	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-04 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for tinnitus, and if so, whether service connection is warranted.

Whether new and material evidence has been presented to reopen a claim of service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO has reopened the claim, but continued the denial issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In December 2006, the RO denied service connection for PTSD, bilateral hearing loss and tinnitus.  The Veteran did not perfect an appeal.

2.  Evidence submitted since the RO's December 2006 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims of service connection for a psychiatric disability to include PTSD, bilateral hearing loss and tinnitus, and therefore raises a reasonable possibility of substantiating those claims.

3.  Bilateral hearing loss clearly and unmistakably preexisted service, but was aggravated during service.  

4.  Tinnitus is attributable to service.  

5.  PTSD and MDD are attributable to service.  


CONCLUSIONS OF LAW

1.  The RO's December 2006 rating decision which denied service connection for PTSD, bilateral hearing loss and tinnitus final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the RO's December 2006 rating decision; thus, the claims of service connection for a psychiatric disability to include PTSD, bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Bilateral hearing loss was aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306, 3.385 (2014).

4.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2014).

5.  PTSD and MDD were incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims are being granted to the extent that they are reopened.  As such, any deficiencies with regard to the Veterans Claims Assistance Act of 2000 (VCAA) are harmless and nonprejudicial.

New and Material

In a December 2006 rating decision, in pertinent part, service connection was denied for PTSD, bilateral hearing loss, and tinnitus.  

Service connection for PTSD was denied on the basis that the record did not reflect a confirmed diagnosis of PTSD and a verified stressor.  

Service connection for bilateral hearing loss and tinnitus was denied on the basis that the record did not reflect acoustic trauma or a diagnosis of hearing loss or tinnitus.

The Veteran initiated an appeal with a notice of disagreement and a statement of the case was sent to the Veteran, but a substantive appeal was not received.  Therefore, the RO's December 2006 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Although in the previous final VA decision did not consider whether service connection was warranted for knee and hip disorders as secondary to service-connected low back disability, separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).

Since the prior final decisions, evidence has been added to the record.  For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court further stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  

In this case, additional evidence has been added to the record.  2007 VA medical records document diagnoses of depression; generalized anxiety disorder, anxiety disorder, not otherwise specified; and dysthymia.  In a March 2010 opinion letter, a VA psychologist opined that the Veteran had PTSD related to his duties as a policeman during service.  A February 2011 mental health consultation concluded that the Vetera had PTSD and major depressive disorder (MDD).  A statement from the Veteran's wife indicated that he began having symptoms of psychiatric problems in the years right after service and continuing onward.

In addition, a March 2010 private audiological evaluation indicated that the Veteran had noise-induced hearing loss.  A May 2010 VA examination concluded that the Veteran had hearing loss and tinnitus, but could not resolve without resorting to speculation their etiology.  

Since the psychiatric records present evidence of current diagnoses and indicated that they are related to military service, the claim of service connection is reopened.  Also, the claim has been recharacterized as service connection for a psychiatric disability to include PTSD.  See Boggs v. Peake, 520 F.3d 1330, 1335-36 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).   

With regard to the claims of service connection for bilateral hearing loss and tinnitus, the additional evidence establishes that the Veteran has diagnosed noise-induced hearing loss as well as diagnosed tinnitus; thus these claims are also reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, sensorineural hearing loss and tinnitus will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss and Tinnitus

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Per his service records, the Veteran was a military policeman during service.  He spent time on the firing range and the flight line.  

The service treatment records (STRs) reveal that on entrance, the Veteran had hearing loss at 4000 Hz, bilaterally.  Since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while such charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.  Thus, with conversion, the Veteran's hearing was 45 at 4000 Hz in each ear on the May 1965 entrance examination.  In December 1966, the Veteran complained of pain and ringing in his ears after being on the firing range.  Hearing loss in high frequency range was noted.  Bilateral hearing loss was demonstrated at 3000 Hz in both ears, in addition to 4000 Hz on the separation examination.  It was noted by the inservice examiner that the Veteran had mild high frequency hearing loss which existed prior to service.  However, the 3000 Hz range was not tested on the entrance examination.

Post-service, the Veteran continued to have hearing loss post-service and, as previously noted, also has a diagnosis of tinnitus.  

On his May 2010 audiological examination, the VA examiner indicated that audiometric testing was limited at enlistment with pre-existing hearing loss documented at 4000 Hz and with testing not performed at 3000 Hz or above 4000 Hz.  The examiner noted that his September 1998 (should be 1968) separation audiogram revealed mild to moderate high frequency hearing loss bilaterally with no threshold shift at 4000 Hz in either ear from the pre-existing hearing loss documented at 4000 Hz.  The examiner noted that the separation exam noted no progression of hearing loss.  The examiner noted that given the available evidence, the examiner could not determine whether his pre-existing hearing loss was permanently aggravated in service without resort to mere speculation.  In addition, the examiner indicated that the STRs were silent for tinnitus and there were other potential etiologies as well (in addition to military noise exposure) that could have contributed to his current hearing loss and tinnitus including aging his pre-existing hearing loss etiology and its natural progression occupational noise exposure and usage of potentially ototoxic medication.  The examiner concluded that the etiology of his hearing loss and tinnitus cannot be determined to a reasonable degree of certainty based on the evidence and could not be resolved by the4 examiner without resort to mere speculation.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the AV examiner did not convert the entrance examination findings and indicated that there was no inservice record of tinnitus when there were at least two specific documentations of tinnitus in 1966.  Thus, the VA examination's probative value is diminished.  

The Veteran clearly had preexisting bilateral hearing loss, as noted on the entrance examination.  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Veterans are presumed to have entered service in sound condition as to their health.  VA must presume that the veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of his or her entrance into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.  The presumption of sound condition provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports.  A reported history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).

However, as noted, rebutting the presumption of soundness at service entrance is not an issue, as the presumption of soundness never attached as to the Veteran's period of active duty as to bilateral hearing loss.  Thus, the Board finds that there is clear and unmistakable evidence that bilateral hearing loss preexisted active duty service.  

Preexisting bilateral hearing loss will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.  The STRS, on the separation examination, indicated that there was no progression of the bilateral hearing loss.  However, as noted, the Veteran was noted to also have hearing loss bilaterally at 3000 Hz on separation, which was not shown on the entrance examination.  The Board finds that it is reasonable to conclude that had hearing loss been present at that Hz threshold, it would have been noted, as it was at 4000 Hz.  The Board also finds that this Hz findings was not a temporary or intermittent flare-up as the Veteran continued to have hearing loss at the threshold post-service as shown on an April 2005 audiological evaluation as well as on the current VA examination.

Therefore, in affording the Veteran all reasonable doubt, the Board finds that the preexisting bilateral hearing loss increased in severity during service and was aggravated therein.  

With regard to tinnitus, tinnitus was demonstrated during service, the Veteran currently has tinnitus, and the Board finds credible his assertions that it has existed since his military service, including as related to firing range and flight line duties.  

Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.  


Psychiatric Disability

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

As noted, the Veteran has various psychiatric diagnoses, including most recently determined to be PTSD and MDD.  A VA psychologist provided a medical nexus to service in 2010 and a subsequent mental health consult confirmed that the Veteran has PTSD.  The Veteran expressed to the 2010 examiner (as well as in correspondence of record) that the stress and fear that he felt as a policeman, including when he guarded the perimeter of the base in Japan, essentially indicating that he was afraid of attack from outside sources, resulted in his psychiatric disabilities.  He is credible in his report and the VA examiners found his contentions to be credible.  The Veteran's description of his duties is consistent with his service as shown in the service personnel file.  Further his wife credibly indicated that she observed psychiatric symptoms since service.  She also described a more recent event where the Veteran went missing and was then hospitalized, which is documented in a newspaper article.  

In sum, the recent medical evidence diagnoses PTSD and MDD, medical opinions relate current disability to service, and there is credible evidence that the Veteran's claimed stressor occurred (for PTSD).  Accordingly, service connection for PTSD and MDD is granted.  



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for hearing loss is granted.  



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


